Hemphill, Ch. J.
The only question, as the case has been presented to this Court, is, whether the vendor’s lien can be enforced in the County Court against the land sold after the decease of the vendee, under Art. 1168, (Hart. Dig.,) which is to the effect that any creditor of the estate of a deceased person holding a claim, secured by a mortgage or other lien, which claim has been allowed and approved, or established by suit, may obtain, at the regular Term of the Court, from the Chief Justice of the county where the letters testamentary, or of administration, were granted an order for the sale of the property, upon which he has the mortgage or other lien. Ac. This is sufficiently comprehensive to embrace liens generally including the vendor’s lien, and it is believed that there was a decision to that effect at the late Term in Austin. There is nothing in the character or nature of the lien which should operate its exclusion from the scope of the Statute. The-equities or rights, if any, which other parties may have as-against the lien, will be for the consideration of the Court when brought into issue at the trial.
The judgment is reversed and cause remanded.
Reversed and remanded.
Hemphill, Ch. J.
The principles of the above decision will apply to the case of B. F. Powell v. John Love, Adm’r, and the judgment in that is also reversed and cause remanded.
Reversed and remanded.